DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are amended.
Claims 17-19 are new.
Claims 1-19 are pending.

Response to Remarks
35 U.S.C. § 112(f)
Applicant’s arguments regarding means-plus-function interpretation has been considered and found persuasive.  Accordingly, the means-plus-function interpretation has been withdrawn. 

35 U.S.C. § 112(b)
Applicant’s amendments have overcome this ground of rejection.  Accordingly, this ground of rejection is withdrawn.

35 U.S.C. §§ 102/103
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0277831 to Ruff et al. in view of U.S. Patent Pub. No. 2015/0032633 to Haider et al., U.S. Patent Pub. No. 2013/0103847 to Brown et al., and U.S. Patent Pub. No. 2009/0049494 to Freundlich et al.
Per Claim 1: Ruff discloses:
A method for receiving access to personal medical data, said method being executed on a mobile device and comprising: (see Ruff at Abstract: A system and method for generating, storing and accessing secure medical images uses public key cryptography, allowing users uses to capture, view and share images, as well as share the images with other authorized users and authorize other devices.)
navigating a web client of the patient's mobile device to a web service; (see Ruff at ¶ 19: 1. Using a local computing device, such as a laptop, smartphone or tablet, a user will login, sending credentials to a registration server.)
receiving instructions from the web service for the web client to create a user account, the user account comprising an asymmetric key pair and a user identification (UID), the UID referencing the asymmetric key pair; (see Ruff at ¶ 17: Referring to FIG. 1, the first service is a registration service that stores the credentials of users and devices, and manages the registration of doctors, patients and the medical imaging devices themselves.  See also ¶ 20: 2. The registration service will authorize the user through application of traditional username/password as well as a second factor of authentication, such as a text message, telephone call or rolling RSA-style key. These trust relationships may be long-lasting (i.e., weeks or months as desired).  See also ¶ 22: 4. Upon receiving the authorization token, the local computing device will generate a public/private key pair.)
storing a private key of the asymmetric key pair [[and the UID]] locally on the mobile device; (see Ruff at ¶ 23: The local computing device will then store the private key in secure, local storage (5 c).)
preparing a public key of the asymmetric key pair to be filed in a data store [[under the UID, acting as key;]] (see Ruff at ¶ 23: 5. The local computing device will submit the public key to the key service, along with the authorization token (5 a).)
receiving encrypted images that are encrypted with the public key; and (see Ruff at ¶ 42: 8. The image service will return the encrypted image to the local device.)
decrypting the received encrypted images with the private key to provide decrypted personal medical data on the mobile device. (see Ruff at ¶ 43: 9. Using the locally stored private key, the local device will decrypt the cipher text.)
However, Ruff fails to disclose, but Haider, an analogous art of authenticating mobile devices to exchange medical data, discloses:
storing the UID locally on the mobile device; (see Haider at ¶ 41: The data conveyed by the application (executable file, individual key, individual device ID and possibly also other data records) is thus stored exclusively in the program memory of the cell phone and not in the data memory.)
storing a public key under the UID, acting as key; (see Haider at ¶ 121: To this end the decryption unit E uses the device ID 50 to access the secure memory MEM in order to read out a decryption key 40′.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff so that a user identifier is stored on the mobile device along with the private key and storing a public key using the user identifier as an index as disclosed in Haider.  One of ordinary skill in the art would have been motivated to do so to more efficiently lookup the correct encryption key in order to send sensitive medical information securely.
However, the combination of Ruff and Haider fails to disclose, but Brown, an analogous art of representing device identifiers graphically, discloses:
generating a first code that encodes the UID such that the UID is represented in an encoded form and references a public key of the asymmetric key pair, [[the UID having a bit length that is less than a bit length of the public key;]] (see Brown at ¶ 23: A graphical representation of the local device identifier 135 is also included by the local device 130. In one embodiment, the graphical representation of the local device identifier 135 is a two-dimensional image generated by applying an encoding process to the local device identifier and a remote server address. The graphical representation of the local device identifier 135 may include additional information for provisioning the local device 130, such as a type associated with the local device 130, metadata describing one or more attributes of the local device 130, commands for provisioning the local device 130 or any other data associated with the local device 130 or for provisioning the local device 130. For example, the graphical representation of the local device identifier 135 is a quick response (QR) code or any other suitable image generated from the local device identifier and the remote server address.)
preparing the generated first code for transmission to a hospital server using a nearfield data transmission; (see Brown at ¶ 23: As another example, data included in the graphical representation of the local device identifier 135 may be captured via near field communication (NFC).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff so that a user identifier is represented in graphical format or for NFC transmission using the techniques disclosed in Brown.  One of ordinary skill in the art would have been motivated to do so to more easily enable a patient to provide the identifier to medical staff.
However, the combination of Ruff, Haider, and Brown fails to disclose, but Freundlich, an analogous art of user identifier and public key lengths, discloses:
the UID having a bit length that is less than a bit length of the public key; (see Freundlich at ¶ 62: The MAC address and/or device ID number may include, for example, a string of a predefined length, for example, six or ten bytes. The registration information corresponding to the module may also include a public encryption key ("PBLC_KEY") assigned to the module. The public encryption key may have any suitable format, for example, a string having a length of ten or sixty-four bytes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff so that the user identifier has a shorter length than the public key as disclosed in Freundlich.  The claimed invention would have been obvious as it would have been obvious to try modifying user identification length as there are only one of three options, i.e., shorter than, longer than, or same as, the public key length.

Per Claim 12: Ruff discloses:
A method for providing access to personal medical data, the method being executed on a server and comprising: (see Ruff at Abstract: A system and method for generating, storing and accessing secure medical images uses public key cryptography, allowing users uses to capture, view and share images, as well as share the images with other authorized users and authorize other devices.)
using the public key for encrypting personal medical data; (see Ruff at ¶ 67: The image service will then encrypt the user's image library using both the new public key (9 a) and the new public backup key (9 b).)
sending the encrypted personal medical data to the data store so as to make the encrypted personal medical data accessible by the mobile device. (Examiner’s Note: the language “so as to make the encrypted personal medical data accessible by the patient's mobile device” has been considered and determined to recite an intended use of sending the encrypted data.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Ruff at ¶ 42: The image service will return the encrypted image to the local device.)
However, Ruff fails to disclose, but Brown discloses:
receiving a code that encodes a user identification (UID) such that the UID is represented in an encoded form, wherein the UID identifies a mobile device [[and references a public key of an asymmetric key pair, the UID having a bit length that is less than a bit length of the public key;]] (see Brown at ¶ 44: Using an image capture device 370, the client device 110 captures 405 a graphical representation of a local identifier 125 from the local device 130. For example, the client device 110 captures 405 a picture of a QR code from the local device 130 using a camera or video recorder.)
extracting the UID from the received code; (see Brown at ¶ 44: he client device 110 generates 410 a message from the graphical representation of the local identifier 125. For example, a processor 310 included in the client device 110 executes instructions stored in a storage device 320 to identify the local device identifier and a remote server address from the captured graphical representation of the local device identifier 135 and to generate 410 a message including the local device identifier.)
accessing a data store with the extracted user identification [[to obtain the associated public key of the asymmetric key pair;]] (see Brown at ¶ 45: The generated message is transmitted 415 from the client device 110 to a remote server 120 associated with the address of the remote server determined from the graphical representation of the device identifier 135.  See also ¶ 46: Responsive to receiving the message, the remote server 120 determines 420 an account associated with the message. In one embodiment, the remote server 120 extracts the account identifier from the message.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff so that a user identifier is represented in graphical format or for NFC transmission using the techniques disclosed in Brown.  One of ordinary skill in the art would have been motivated to do so to more easily enable a patient to provide the identifier to medical staff to lookup patient information.
However, the combination of Ruff and Brown fails to disclose, but Haider discloses:
wherein the UID references a public key of an asymmetric key pair, (see Haider at ¶ 121: To this end the decryption unit E uses the device ID 50 to access the secure memory MEM in order to read out a decryption key 40′.)
accessing a data store to obtain the associated public key of the asymmetric key pair; (see Haider at ¶ 121: To this end the decryption unit E uses the device ID 50 to access the secure memory MEM in order to read out a decryption key 40′.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff so that a user identifier is stored on the mobile device along with the private key and storing a public key using the user identifier as an index as disclosed in Haider.  One of ordinary skill in the art would have been motivated to do so to more efficiently lookup the correct encryption key in order to send sensitive medical information securely.
However, the combination of Ruff, Brown, and Haider fails to disclose, but Freundlich discloses:
the UID having a bit length that is less than a bit length of the public key; (see Freundlich at ¶ 62: The MAC address and/or device ID number may include, for example, a string of a predefined length, for example, six or ten bytes. The registration information corresponding to the module may also include a public encryption key ("PBLC_KEY") assigned to the module. The public encryption key may have any suitable format, for example, a string having a length of ten or sixty-four bytes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff so that the user identifier has a shorter length than the public key as disclosed in Freundlich.  The claimed invention would have been obvious as it would have been obvious to try modifying user identification length as there are only one of three options, i.e., shorter than, longer than, or same as, the public key length.

Per Claim 13: Claim 13 is a combination of claims 1 and 12, discussed above.  Therefore, claim 13 is rejected under the combination of Ruff, Haider, Brown, and Freundlich for the same reasons claims 1 and 12 are rejected.

Per Claim 15: Ruff discloses:
A hospital server for providing access to personal medical data, said hospital server comprising: (see Ruff at Abstract: A system and method for generating, storing and accessing secure medical images uses public key cryptography, allowing users uses to capture, view and share images, as well as share the images with other authorized users and authorize other devices.)
wherein the processor is further configured to use the public key for encrypting personal medical data, and (see Ruff at ¶ 67: The image service will then encrypt the user's image library using both the new public key (9 a) and the new public backup key (9 b).)
to send the encrypted personal medical data to the data store to make the encrypted personal medical data accessible by the mobile device. (Examiner’s Note: the language “so as to make the encrypted personal medical data accessible by the patient's mobile device” has been considered and determined to recite an intended use of sending the encrypted data.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Ruff at ¶ 42: The image service will return the encrypted image to the local device.)
However, Ruff fails to disclose, but Brown discloses:
a code interface configured to receive a code that encodes a user identification (UID) such that the UID is represented in an encoded form, wherein the UID identifies a mobile device [[and references a public key of an asymmetric key pair, the UID having a bit length that is less than a bit length of the public key;]] (see Brown at ¶ 44: Using an image capture device 370, the client device 110 captures 405 a graphical representation of a local identifier 125 from the local device 130. For example, the client device 110 captures 405 a picture of a QR code from the local device 130 using a camera or video recorder.)
a processor configured to extract the UID from the received code; and (see Brown at ¶ 44: he client device 110 generates 410 a message from the graphical representation of the local identifier 125. For example, a processor 310 included in the client device 110 executes instructions stored in a storage device 320 to identify the local device identifier and a remote server address from the captured graphical representation of the local device identifier 135 and to generate 410 a message including the local device identifier.)
a data store interface configured to access a data store with the extracted UID [[to obtain the associated public key of the asymmetric key pair,]] (see Brown at ¶ 45: The generated message is transmitted 415 from the client device 110 to a remote server 120 associated with the address of the remote server determined from the graphical representation of the device identifier 135.  See also ¶ 46: Responsive to receiving the message, the remote server 120 determines 420 an account associated with the message. In one embodiment, the remote server 120 extracts the account identifier from the message.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff so that a user identifier is represented in graphical format or for NFC transmission using the techniques disclosed in Brown.  One of ordinary skill in the art would have been motivated to do so to more easily enable a patient to provide the identifier to medical staff to lookup patient information.
However, the combination of Ruff and Brown fails to disclose, but Haider discloses:
wherein the UID references a public key of an asymmetric key pair, (see Haider at ¶ 121: To this end the decryption unit E uses the device ID 50 to access the secure memory MEM in order to read out a decryption key 40′.)
access a data store to obtain the associated public key of the asymmetric key pair; (see Haider at ¶ 121: To this end the decryption unit E uses the device ID 50 to access the secure memory MEM in order to read out a decryption key 40′.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff so that a user identifier is stored on the mobile device along with the private key and storing a public key using the user identifier as an index as disclosed in Haider.  One of ordinary skill in the art would have been motivated to do so to more efficiently lookup the correct encryption key in order to send sensitive medical information securely.
However, the combination of Ruff, Brown, and Haider fails to disclose, but Freundlich discloses:
the UID having a bit length that is less than a bit length of the public key; (see Freundlich at ¶ 62: The MAC address and/or device ID number may include, for example, a string of a predefined length, for example, six or ten bytes. The registration information corresponding to the module may also include a public encryption key ("PBLC_KEY") assigned to the module. The public encryption key may have any suitable format, for example, a string having a length of ten or sixty-four bytes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff so that the user identifier has a shorter length than the public key as disclosed in Freundlich.  The claimed invention would have been obvious as it would have been obvious to try modifying user identification length as there are only one of three options, i.e., shorter than, longer than, or same as, the public key length.

Per Claim 16: Ruff discloses:
A system for communication of personal medical data between a hospital server and a mobile device, comprising: (see Ruff at Abstract: A system and method for generating, storing and accessing secure medical images uses public key cryptography, allowing users uses to capture, view and share images, as well as share the images with other authorized users and authorize other devices.)
a mobile device with a web client for receiving instructions from a web service; (see Ruff at ¶ 19: Using a local computing device, such as a laptop, smartphone or tablet, a user will login, sending credentials to a registration server.  See also ¶ 21: After verifying the users' identity, the registration service will generate an authorization token. This token is only used to communicate with services for the immediate operation and expires quickly. The token is returned to the phone (3 a) and sent to the Key Service (3 b).)
a data store [[in which a public key of an asymmetric key pair has been filed under a patient user identification (UID), acting as key, and]] in which personal medical data of the patient are stored in an encrypted form, the personal medical data being encrypted with the public key of the asymmetric key pair; and (see Ruff at ¶ 23: The local computing device will submit the public key to the key service, along with the authorization token (5 a).  See also ¶ 67: The image service will then encrypt the user's image library using both the new public key (9 a) and the new public backup key (9 b).)
a hospital server comprising a processor, wherein the processor is further configured to use the public key for encrypting personal medical data, and (see Ruff at ¶ 67: The image service will then encrypt the user's image library using both the new public key (9 a) and the new public backup key (9 b).)
to send encrypted personal medical data to the data store to make the encrypted personal medical data accessible by the mobile device. (Examiner’s Note: the language “so as to make the encrypted personal medical data accessible by the patient's mobile device” has been considered and determined to recite an intended use of sending the encrypted data.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Ruff at ¶ 42: The image service will return the encrypted image to the local device.)
However, Ruff fails to disclose, but Brown discloses:
a hospital server comprising a code interface configured to receive a code that encodes the user identification (UID) such that the UID is represented in an encoded form, wherein the UID identifies a mobile device [[and references the public key of the asymmetric key pair, the UID having a bit length that is less than a bit length of the public key]] (see Brown at ¶ 44: Using an image capture device 370, the client device 110 captures 405 a graphical representation of a local identifier 125 from the local device 130. For example, the client device 110 captures 405 a picture of a QR code from the local device 130 using a camera or video recorder.)
a processor configured to extract the user identification from the received code; and (see Brown at ¶ 44: he client device 110 generates 410 a message from the graphical representation of the local identifier 125. For example, a processor 310 included in the client device 110 executes instructions stored in a storage device 320 to identify the local device identifier and a remote server address from the captured graphical representation of the local device identifier 135 and to generate 410 a message including the local device identifier.)
a data store interface configured to access a data store with the extracted UID [[to obtain the associated public key of the asymmetric key pair,]] (see Brown at ¶ 45: The generated message is transmitted 415 from the client device 110 to a remote server 120 associated with the address of the remote server determined from the graphical representation of the device identifier 135.  See also ¶ 46: Responsive to receiving the message, the remote server 120 determines 420 an account associated with the message. In one embodiment, the remote server 120 extracts the account identifier from the message.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff so that a user identifier is represented in graphical format or for NFC transmission using the techniques disclosed in Brown.  One of ordinary skill in the art would have been motivated to do so to more easily enable a patient to provide the identifier to medical staff to lookup patient information.
However, the combination of Ruff and Brown fails to disclose, but Haider discloses:
wherein the UID references the public key of the asymmetric key pair, (see Haider at ¶ 121: To this end the decryption unit E uses the device ID 50 to access the secure memory MEM in order to read out a decryption key 40′.)
access a data store with the extracted UID to obtain the associated public key of the asymmetric key pair, (see Haider at ¶ 121: To this end the decryption unit E uses the device ID 50 to access the secure memory MEM in order to read out a decryption key 40′.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff so that a user identifier is stored on the mobile device along with the private key and storing a public key using the user identifier as an index as disclosed in Haider.  One of ordinary skill in the art would have been motivated to do so to more efficiently lookup the correct encryption key in order to send sensitive medical information securely.
However, the combination of Ruff, Brown, and Haider fails to disclose, but Freundlich discloses:
the UID having a bit length that is less than a bit length of the public key; (see Freundlich at ¶ 62: The MAC address and/or device ID number may include, for example, a string of a predefined length, for example, six or ten bytes. The registration information corresponding to the module may also include a public encryption key ("PBLC_KEY") assigned to the module. The public encryption key may have any suitable format, for example, a string having a length of ten or sixty-four bytes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff so that the user identifier has a shorter length than the public key as disclosed in Freundlich.  The claimed invention would have been obvious as it would have been obvious to try modifying user identification length as there are only one of three options, i.e., shorter than, longer than, or same as, the public key length.

Per Claim 2: The combination of Ruff, Haider, Brown, and Freundlich discloses the subject matter of claim 1, from which claim 2 depends.  Ruff further discloses:
executing the method as a web client with a web browser on the mobile device. (see Ruff at ¶ 19: Using a local computing device, such as a laptop, smartphone or tablet, a user will login, sending credentials to a registration server.)

Per Claim 5: The combination of Ruff, Haider, Brown, and Freundlich discloses the subject matter of claim 1, from which claim 5 depends.  Ruff further discloses:
wherein the personal medical data comprises protected health information that is stored in the data store in encrypted form. (see Ruff at ¶ 32: The user will use the medical imaging device to capture an image.)

Per Claim 7: The combination of Ruff, Haider, Brown, and Freundlich discloses the subject matter of claim 1, from which claim 7 depends.  However, Ruff fails to disclose, but Haider discloses:
wherein the first code encodes the UID so as to indirectly reference the asymmetric key pair. (see Haider at ¶ 121: To this end the decryption unit E uses the device ID 50 to access the secure memory MEM in order to read out a decryption key 40′.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff so that a user identifier is stored on the mobile device along with the private key and storing a public key using the user identifier as an index as disclosed in Haider.  One of ordinary skill in the art would have been motivated to do so to more efficiently lookup the correct encryption key in order to send sensitive medical information securely.

Per Claim 8: The combination of Ruff, Haider, Brown, and Freundlich discloses the subject matter of claim 1, from which claim 8 depends.  However, the combination of Ruff and Haider fails to disclose, but Brown discloses:
wherein the nearfield data transmission transmits digital signals conditioned upon a personal presence of a patient identified with the mobile device and a user operating the hospital server. (see Brown at ¶ 44: Using an image capture device 370, the client device 110 captures 405 a graphical representation of a local identifier 125 from the local device 130. For example, the client device 110 captures 405 a picture of a QR code from the local device 130 using a camera or video recorder.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff so that a user identifier is represented in graphical format or for NFC transmission using the techniques disclosed in Brown.  One of ordinary skill in the art would have been motivated to do so to more easily enable a patient to provide the identifier to medical staff to lookup patient information.

Per Claim 9: The combination of Ruff, Haider, Brown, and Freundlich discloses the subject matter of claim 1, from which claim 9 depends.  However, the combination of Ruff and Haider fails to disclose, but Brown discloses:
wherein the  nearfield data transmission comprises transmitting the generated first code using digital signals via an optical data transmission. (see Brown at ¶ 44: Using an image capture device 370, the client device 110 captures 405 a graphical representation of a local identifier 125 from the local device 130. For example, the client device 110 captures 405 a picture of a QR code from the local device 130 using a camera or video recorder.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff so that a user identifier is represented in graphical format or for NFC transmission using the techniques disclosed in Brown.  One of ordinary skill in the art would have been motivated to do so to more easily enable a patient to provide the identifier to medical staff to lookup patient information.

Per Claim 10: The combination of Ruff, Haider, Brown, and Freundlich discloses the subject matter of claim 1, from which claim 10 depends.  However, the combination of Ruff and Haider fails to disclose, but Brown discloses:
comprising using, as the nearfield data transmission, a nearfield data transmission selected from the group consisting of a transmission of a QR code, transmission via a nearfield communication (NFC), and a Bluetooth connection. (see Brown at ¶ 23: As another example, data included in the graphical representation of the local device identifier 135 may be captured via near field communication (NFC).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff so that the user ID is provided using NFC as disclosed in Brown.  One of ordinary skill in the art would have been motivated to do so to make it easier for a patient to provide her user ID without errors.

Per Claim 11: The combination of Ruff, Haider, Brown, and Freundlich discloses the subject matter of claim 1, from which claim 11 depends.  Ruff further discloses:
wherein the data store comprises a cloud server to be accessed via an internet protocol or within a hospital network in which the data store is operated by the hospital server. (see Ruff at ¶ 42: The image service will return the encrypted image to the local device.)

Per Claim 17: The combination of Ruff, Haider, Brown, and Freundlich discloses the subject matter of claim 1, from which claim 17 depends.  However, the combination of Ruff and Haider fails to disclose, but Brown discloses:
wherein the first code that encodes the UID represents a QR code. (see Brown at ¶ 23: For example, the graphical representation of the local device identifier 135 is a quick response (QR) code or any other suitable image generated from the local device identifier and the remote server address.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff so that the user ID is provided using a QR code as disclosed in Brown.  One of ordinary skill in the art would have been motivated to do so to make it easier for a patient to provide her user ID without errors.

Per Claim 18: The combination of Ruff, Haider, Brown, and Freundlich discloses the subject matter of claim 1, from which claim 18 depends.  However, the combination of Ruff and Haider fails to disclose, but Brown discloses:
wherein the first code that encodes the UID represents a barcode. (see Brown at ¶ 23: For example, the graphical representation of the local device identifier 135 is a quick response (QR) code or any other suitable image generated from the local device identifier and the remote server address.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff so that the user ID is provided using a barcode, which includes QR codes, as disclosed in Brown.  One of ordinary skill in the art would have been motivated to do so to make it easier for a patient to provide her user ID without errors.

Per Claim 19: The combination of Ruff, Haider, Brown, and Freundlich discloses the subject matter of claim 1, from which claim 19 depends.  However, the combination of Ruff, Haider, and Brown fails to disclose, but Freundlich discloses:
wherein the bit length of the UID is 128 bits. (see Freundlich at ¶ 62: The MAC address and/or device ID number may include, for example, a string of a predefined length, for example, six or ten bytes. The registration information corresponding to the module may also include a public encryption key ("PBLC_KEY") assigned to the module. The public encryption key may have any suitable format, for example, a string having a length of ten or sixty-four bytes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff so that the user identifier is 128 bits long using the techniques disclosed in Freundlich.  The claimed invention would have been obvious as the number of bits of the user identifier is a matter of trial and error rather than inventive concept.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruff, Haider, Brown, and Freundlich as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2013/0179194 to Lorsch.
Per Claim 3: The combination of Ruff, Haider, Brown, and Freundlich discloses the subject matter of claim 1, from which claim 3 depends.  However, the combination of Ruff, Haider, Brown, and Freundlich fails to disclose, but Lorsch, an analogous art of personal health records, discloses:
navigating the web client of the mobile device to a web service by accessing a Uniform Resource Locator (URL) link, where the web service is accessible. (see Lorsch at ¶ 73: There is access information 914 which includes a uniform resource locator (URL) such as a web site address which a cardholder may visit to activate a new account.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff so that a user navigates to the image service by accessing a link as disclosed in Lorsch.  One of ordinary skill in the art would have been motivated to do so to make it easier for the patient to reach the image service.

Per Claim 4: The combination of Ruff, Haider, Brown, and Freundlich discloses the subject matter of claim 1, from which claim 4 depends.  However, the combination of Ruff, Haider, Brown, and Freundlich fails to disclose, but Lorsch discloses:
navigating the web client of the mobile device to a web service by scanning a provided second code, which directs the web client to a Uniform Resource Locator (URL) link, where the web service is accessible. (see Lorsch at ¶ 73: Alternatively such information may be provided by a QR-code or other type of bar code.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff so that a user navigates to the image service by scanning a code as disclosed in Lorsch.  One of ordinary skill in the art would have been motivated to do so to make it easier for the patient to reach the image service.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruff, Haider, Brown, and Freundlich as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2003/0033168 to Califano et al.
Per Claim 6: The combination of Ruff, Haider, Brown, and Freundlich discloses the subject matter of claim 1, from which claim 6 depends.  However, the combination of Ruff, Haider, Brown, and Freundlich fails to disclose, but Califano, an analogous art of informed consent, discloses:
receiving a patient consent form on the mobile device, the consent form being uniquely dedicated to the mobile device based on the extracted UID; (see Califano at ¶ 119: If the form is online then in step 260 the process transfers the steps 262, 264 and 266 wherein the online form is presented to the participant.)
providing a completed consent form; (see Califano at ¶ 119: In the depicted process the form is provided with a “click wrap” agreement that allows the user to execute the agreement by clicking a button “I agree”.)
signing the completed consent form with the private key; and preparing the signed completed consent form for transmission to the data store. (see Califano at ¶ 119: In alternative practices different kinds of execution may be employed such as digital signatures, biometric identity verifications and authorizations and other similar types of processes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff to also include patient consent forms.  One of ordinary skill in the art would have been motivated to do so to enable the patient to determine whether information should be shared with other parties.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruff, Haider, Brown, and Freundlich as applied to claim 13 above, and further in view of U.S. Patent Pub. No. 2010/0174551 to Kiley.
Per Claim 14: The combination of Ruff, Haider, Brown, and Freundlich discloses the subject matter of claim 13, from which claim 14 depends.  However, the combination of Ruff, Haider, Brown, and Freundlich fails to disclose, but Kiley, an analogous art of healthcare, discloses:
via the hospital server: accessing a Radiology Information System to calculate an estimated waiting time for a scheduled medical examination for the patient; and transmitting the estimating waiting time in an estimated-wait-message to the (see Kiley at ¶ 6: The method comprises receiving a username and a corresponding password; determining an emergency medical facility associated with the username; receiving an estimated waiting time; updating a current waiting time associated with the emergency medical facility; and providing notification of the updated current waiting time to a patient having a reserved visitation time for the emergency medical facility.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff to provide estimated wait times to a patient as disclosed in Kiley.  One of ordinary skill in the art would have been motivated to do so to keep patients apprised of the expected schedule.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2010/0277274 discloses a system and method of issuing patient identification devices to patients in a self service fashion at a provider facility. The system includes a processor for obtaining first patient identification information from a patient, for retrieving second patient identification information from patient records, for positively identifying the patient by comparing the first identification information to the second identification information, for initiating a patient identification device with a code unique to the patient, for issuing the identification device to the patient, and for storing an indication that the identification device has been initiated and issued.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685              

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685